DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on August 04, 2022 has been entered and considered and an action on the merits follows.

Drawings
The proposed drawing correction filed on August 04, 2022 has been acknowledged and approved. The drawing correction sufficiently overcomes the drawing objections noted in the previous Office action.

Specification
The proposed amendment filed on August 04, 2022 has been acknowledged and approved. The amendment sufficiently overcomes the disclosure informalities noted in the previous office action.




Information Disclosure Statement
The information disclosure statements (IDS) filed on September 16, 2022 and October 25, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Lely (US 3,564,828).
Regarding claim 1, Van Der Lely discloses a high capacity square baler (see the drawings) comprising:
a pickup mechanism (114) configured to pick up a single windrow of crop material off the ground;
a first stuffer chute (right portion of a supply space 112) and a second stuffer chute (left portion of a supply space 112) each configured to receive a portion of the crop material picked up by said pickup mechanism (col. 7, lines 26-28);
a first stuffer assembly (a right portion of an assembly 124, 124A) positioned within said first stuffer chute (fig. 7) and configured to force crop material generally upward through said first stuffer chute (fig. 7 and col. 7, lines 27-30);
a second stuffer assembly (a left portion of the assembly 124, 124a) positioned within said second stuffer chute (fig. 7) and configured to force crop material generally upward through said second stuffer chute (fig. 7, lines 27-30);
a first bale-forming chamber (94) configured to receive crop material from said first stuffer chute and to form a bale of crop material therein, wherein said first bale-forming chamber receives crop material through a bottom (107) of said first bale-forming chamber (col. 7, lines 29-31),
a second bale-forming chamber (93) configured to receive crop material from said second stuffer chute and to form a bale of crop material therein, wherein said second bale-forming chamber receives crop material through a bottom (inlet 107) of said second bale-forming chamber (col. 7, lines 29-31), 
wherein said first and second bale-forming chambers (94 and 93) are spaced apart from one another (see fig. 6) and configured to simultaneously form and eject bales (see col. 7, lines 36-40).
Regarding claim 2, the baler of claim 1, wherein said baler has an inline configuration (see fig. 2).
Regarding claim 5, the baler of claim 1, wherein said first (94) and second (93) bale-forming chambers are positioned side-by-side (see figs. 2 and 6). 
Regarding claim 6, the baler of claim 1, wherein each of said bale-forming chambers (93 and 94) is configured to exert pressure on all four sides (see 92A and “sidewalls” in col. 6, lines 5-6) of the bale formed therein.
Regarding claim 7, the baler of claim 6, wherein each of said bale-forming chambers comprises an adjustable compression assembly (see “mechanism 30” in col. 3, lines 11-22) configured to set the pressure exerted on the bale therein by the bale-forming chamber.
Regarding claim 8, the baler of claim 1, wherein different ones of said bale-forming chambers are capable of releasing formed bales at different times (fig. 3 shows a top crank mechanism (22-24) of a first plunger is in a different position than a bottom crank mechanism (22-24) of a second plunger, which inherently discloses the plungers move alternately, and thus formed bales are capable of releasing at different times due to alternate movement of the plunger).
Regarding claim 9, the baler of claim 1, further comprising a plurality of reciprocating plungers (101 or 11) each configured to compress crop material within one of said bale-forming chambers.
Regarding claim 10, the baler of claim 9, wherein the plurality of reciprocating plungers includes a first plunger (the right plunger 11) and a second plunger (the left plunger 11), wherein each of said first and second plungers is configured to reciprocate between an extended position and a retracted position, wherein said first and second plungers are configured to reciprocate alternatively, so that when said first plunger is in said extended position said second plunger is in said retracted position and vice versa (fig. 3 shows a top crank mechanism (22-24) of a first plunger (11) is in a different position than a bottom crank mechanism (22-24) of a second plunger (11), which inherently discloses the plungers move alternately).
Regarding claim 11, the baler of claim 9, further comprising a rotational power source (125, 126) configured to actuate said plurality of reciprocating plungers (col. 6, lines 67 to col. 7, line 20).
Regarding claim 12, the baler of claim 11, wherein said rotational power source comprises a gearbox (125) configured to receive rotational power from power take-off from a tow vehicle of said baler (see col. 7, line 15).
Regarding claim 13, the baler of claim 11, wherein said rotational power source is configured to provide rotary power to said pickup mechanism and to said first and second stuffer assemblies (see fig. 7 and col. 7, lines 21-32).
Regarding claim 14, the baler of claim 11, further comprising one or more knotter assemblies (see “knotters” in col. 7, line 38) for tying securement lines around bales of crop material formed in the bale-forming chambers, wherein said rotational power source is configured to provide power to said one or more knotter assemblies (col. 7, lines 10-40).
Regarding claim 16, Van Der Lely discloses a method of forming a plurality of bales of crop material with a high capacity square baler, said method comprising the steps of:
(a) picking up crop material from a single windrow via a pickup mechanism (114) (see col. 7, lines 24-27);
(b) providing the crop material from the pickup mechanism (114) to a first stuffer chute (see the rejection of claim 1 above) and a second stuffer chute (see the rejection of claim 1 above) for pre-compression (see col. 7, lines 27-29);
(c) using a first stuffer assembly (see the rejection of claim 1 above) positioned within the first stuffer chute (see the rejection of claim 1 above) to transfer crop material generally upward through the first stuffer chute to a first bale-forming chamber, wherein the first bale-forming chamber receives crop material through a bottom (inlet 107) of the first bale- forming chamber (col. 7, lines 29-32);
(d) using a second stuffer assembly (see the rejection of claim 1 above) positioned within the second stuffer chute (see the rejection of claim 1 above) to transfer crop material generally upward through the second stuffer chute to a second bale-forming chamber, wherein the second bale-forming chamber receives crop material through a bottom (inlet 107) of the second bale-forming chamber (col. 7, lines 29-32); and
(e)  simultaneously forming a bale of crop material within each of the first and second bale-forming chambers (93 and 94) (col. 7, lines 36-40), wherein the first and second bale-forming chambers (93 and 94) are spaced apart (see fig. 6) from one another.
Regarding claim 17, the method of claim 16, using one or more plungers to compress the crop material into the bales of crop material within the first and second bale-forming chambers (see the rejection of claim 9 above)  .
Regarding claim 18, the method of claim 17, using one or more knotter assemblies each configured to tie at least two securement lines around each of the bales formed in the  first and second bale-forming chambers (see the rejection of claim 14 above).
Regarding claim 19, the method of claim 18, using a common rotary power source (125 and 126) to provide rotary power to each of the stuffer assemblies, the plungers, and the knotter assemblies (see fig. 6-7 and col. 7, lines 21-40).
Regarding claim 20, the method of claim 16, further including the step of releasing bales formed in different ones of the first and second bale-forming chambers at different times (fig. 3 shows a top crank mechanism (22-24) of a first plunger is in a different position than a bottom crank mechanism (22-24) of a second plunger, which inherently discloses the plungers move alternately, and thus formed bales are releasing at different times due to alternate movement of the plunger).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Van De Lely in view of Kraus et al. (hereinafter “Kraus”) (EP 3 369 306 A1).
Van De Lely discloses the invention substantially as claimed as set forth above. Van De Lely discloses the pickup mechanism but does not expressly disclose a rotor with one or more auger flightings configured to direct crop material from the pickup mechanism to each of the first and second stuffer chutes. 
Krause discloses a square baler comprising: a pickup mechanism (22) configured to pick up crop material (32) from a single windrow on the ground (para. 14); and a rotor (52) configured to receive crop material picked up by said pickup mechanism (22) (fig. 1B), wherein said rotor comprises one or more auger flightings (see both ends of the rotor (52) in fig. 1B) for transporting cut material into a stuffer chute.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Van De Lely with a rotor having one or more auger flightings, as taught by Kraus, in order to precut the crop material before transferring into the baling forming chambers, thus improving the density of a bale of crop material by compacting smaller cop material.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on 571-272-4528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        November 5, 2022